Holden, J.,
delivered the opinion of the court.
The appellant, 'EG. Childres, was convicted on a charge of selling liquor, in the justice of the peace court, in Rankin county, and he appeals on the ground that the justice of the peace had no jurisdiction to try the case because the offense was committed in a different district from that of the trial justice, and that upon appeal to the circuit court the circuit court had no jfirisdiction because the justice of the peace before whom the charge originated had no jurisdiction. A motion was made to dismiss the case, which was overruled, and appellant was convicted again in the circuit court.
The one simple question in the case is whether or not the justice of the peace in district No. 2. can try a person charged with a misdemeanor which was committed in district No. 1 of that county.
*831We answer in the negative, because the question has been fully settled by this court in Slaton v. State, 98 So. 838.
Therefore the judgment of the lower court is reversed and the case remanded.

Reversed and remanded.